Corson, J.,
On April 6, 1942, petitioner filed a petition in this court seeking a decree and certificate authorizing her to act as a feme sole trader. A reading of the petition indicates that she bases her petition upon the Act of February 22, 1718, 1 Sm. L. 99, 48 PS §41. Such section provides as follows:
“Where any mariners or others are gone, or hereafter shall go, to sea, leaving their wives at shop-keeping, or to work for their livelihood at any other trade in this province, all such wives shall be deemed, adjudged and taken, and are hereby declared to be, as feme-sole traders, . . .”
Petitioner’s contention is based upon the fact that her husband, on September 3,1941, went to Canada to join the so-called ferry service which is composed of pilots flying bombers from Canada to England. While this is called a ferry service, yet such service obviously has nothing to do with boats and the bombers are land *456planes as distinguished from flying boats. A ferry service, as applied to planes, may apply to planes being delivered by flights over land as well as over sea. While we are most sympathetic with petitioner in this case and the situation in which she finds herself, yet we cannot change the act of assembly or stretch it so as to cover her particular case.
In spite of able argument of counsel we are unable to find, either in fact or in law, that a man who takes up employment, even though such flights may be over water, may be said to have “gone to sea” as that phrase must be construed in the Act of 1718, supra. We must, therefore, enter the following decree:
And now, May 18, 1942, for the reasons given, the petition is dismissed.